Citation Nr: 1018225	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to restoration of a 20 percent evaluation for 
degenerative arthritis of the left knee.

2. Entitlement to restoration of a 20 percent evaluation for 
arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from March 1982 to 
January 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
decreased evaluations of 20 percent for degenerative 
arthritis of each knee to 10 percent (effective July 1, 
2007).  

The Veteran testified before the undersigned at a Board 
hearing in February 2010.  A transcript has been associated 
with the file.  


FINDINGS OF FACT

1. By January 2007 rating decision, the RO informed the 
Veteran that it proposed to reduce the prior 20 percent 
evaluation for left knee disability to 10 percent.  

2. In an April 2007 rating decision, the RO reduced the 
disability evaluation for the Veteran's left knee disability 
from 20 percent to 10 percent, effective from July 1, 2007; 
the evidence of record reflected an improvement in the 
Veteran's left knee disability, as the left knee range of 
motion was from 0 to 125 degrees.  

3. From July 1, 2007 to the present, the Veteran's left knee 
disability is manifested by arthritis, slight limitation of 
motion, pain, tenderness, and a tear of the lateral meniscus.  
There is no competent evidence of recurrent subluxation, 
lateral instability, or effusion.  

4. The Veteran expressed his desire to withdraw his appeal of 
his claim of entitlement to restoration of a 20 percent 
evaluation for arthritis of the right knee in November 2008, 
before a decision by the Board was issued.  


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for left knee 
degenerative arthritis from 20 percent to 10 percent, 
effective July 1, 2007, was proper.  38 U.S.C.A. § 1155, 
5107(b), 5112(b)(5) (West 2002); 38 C.F.R. §§ 3.105(e), 
3.321, 3.344, 4.71a, Diagnostic Codes (DCs) 5003, 5256 to 
5261 (2009).  

2. The appeal for a claim of entitlement to restoration of a 
20 percent evaluation for arthritis of the right knee has 
been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act (VCAA), in part, describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  

In a January 2007 letter and decision, the RO notified the 
Veteran of the proposed reduction in the rating assigned to 
his service-connected left knee degenerative arthritis.  In 
the letter, the RO informed the Veteran of the type of 
evidence necessary he could submit to prevent such a 
reduction and that he could request a personal hearing.  
Following consideration of the Veteran's submitted evidence, 
the RO, by an April 2007 rating action, formally reduced the 
evaluation of his service-connected left knee degenerative 
arthritis from 20 percent to 10 percent, effective on July 1, 
2007.  

Also, via a September 2006 letter, the Veteran was informed 
of the evidence necessary to substantiate his claim for an 
increased rating.  He was informed of the information that VA 
would seek to provide and the information that he was 
expected to provide.  He was also given information about 
disability ratings and effective dates, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the 
Veteran was sent the diagnostic codes for the knee in a May 
2008 letter.  The Board finds that the duty to notify has 
been met.  

As for the duty to assist, under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c), all available medical records have been 
associated with the file.  The Veteran received several VA 
examinations.  The duty to assist has been met.  

II. Legal Criteria 

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2009).  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action, furnished detailed reasons for the 
reduction, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  Id.  Unless otherwise 
provided in paragraph 38 C.F.R. § 3.105(i) (2009) (e.g., the 
Veteran requests a predetermination hearing), if additional 
evidence is not received within that period, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  See also, 38 U.S.C.A. 
§ 5112(b)(6) (West 2002).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  The entire period is considered for the possibility 
of staged ratings.  Consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  Hart v. Mansfield, 21 Vet. App. 
505, 509-510 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

Under Diagnostic Code (DC) 5003, degenerative arthritis 
established by x- ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, DC 5003 (2009).  When limitation of motion is 
noncompensable, under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint group or group of joints affected by limitation of 
motion to be combined, not added.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.  In absence of ratable limitation of motion, a 20 percent 
rating is assigned with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Id.  Note (1) 
explains that the above 10 and 20 percent ratings will not be 
combined with ratings based on limitation of motion.  Id.  

DC 5256 covers ankylosis of the knee.  38 C.F.R. § 4.71a.  DC 
5257 relates to other impairment of the knee such as 
recurrent subluxation or lateral instability.  DC 5258 
provides for a 20 percent rating when there dislocated 
semilunar cartilage with frequent episodes of locking, pain 
and effusion into the joint.  DC 5259 provides for a 
10 percent rating when there is removal of symptomatic 
semilunar cartilage.  Id.  

DC 5260 provides the criteria for limitation of flexion of 
the knee.  Limitation of flexion of the knee to 60 degrees 
warrants a noncompensable evaluation.  Limitation of flexion 
to 45 degrees will result in the assignment of a 10 percent 
rating.  Limitation of flexion to 30 degrees warrants a 
20 percent evaluation and limitation of flexion to 15 degrees 
warrants a maximum schedular evaluation of 30 percent.  Id.  

Under DC 5261, limitation of extension of the knee to 
5 degrees warrants a noncompensable evaluation.  Limitation 
of extension of the knee to 10 degrees warrants a 10 percent 
evaluation; to 15 degrees warrants a 20 percent evaluation; 
and to 20 degrees warrants a schedular evaluation of 
30 percent.  A limitation of extension to 30 degrees warrants 
a 40 percent evaluation.  A limitation of extension to 
45 degrees warrants a 50 percent rating.  Id.  

Separate ratings under DC 5260 (limitation of flexion) and DC 
5261 (limitation of extension) may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-04.  According to VA 
standards, normal range of motion of the knee is from zero 
degrees extension to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II (2009).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2009).  

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
or by a statement on the record at a hearing at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2009); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (When a claim is withdrawn 
by a veteran, it ceases to exist; it is no longer pending and 
it is not viable).  

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
2002).  

III. Analysis  

        A. Restoration  

In his June 2007 notice of disagreement, the Veteran 
contended that he suffered from pain, stiffness, instability, 
crepitus during movement, and pain upon moving his knees 
after rest.  He stated he walked with a limp and asserted he 
suffered from degenerative joint disease.  He stated in his 
August 2008 appeal that after he recovered from his right 
knee surgery he would start "having work done" on his left 
knee.  

In a June 2008 statement, A.R. stated he noticed that the 
Veteran had declined in his ability to walk without severe 
pain.  In another statement, C.S. also stated she noticed the 
Veteran appeared to be in pain and was less active.  

As background, a May 1997 radiology report shows the Veteran 
had degenerative changes in both knees, it was worse on the 
right.  An October 2002 VA examination report shows the 
Veteran's history of degenerative arthritis of both knees was 
reported.  He complained of bilateral knee pain aggravated by 
activity.  His knees were puffy on inspection and he 
complained of swelling.  Range of motion was from 0 to 120 
degrees with significant crepitus.  In October 2002, the RO 
awarded a 20 percent rating for left knee disability 
(effective August 22, 2002).  

In August 2006, the Veteran filed for an increased rating for 
his knees.  A March 2006 VA physician's assistant note showed 
the Veteran complained of left knee pain and swelling; he had 
no crepitus or deformity and was neurologically intact.  June 
2006 VA records show the Veteran's left knee range of motion 
to be from 5 to 90 degrees with "impressive crepitus" and 
that he was issued a left knee brace.  

In October 2006, the Veteran was given a new VA examination.  
His VA medical records were reviewed.  The Veteran complained 
of knee pain, stiffness, popping, and swelling of the knee.  
He was prescribed medication for pain.  He experienced flare-
ups with squats and stairs.  He used a brace.  He had no 
dislocation, effusion, spasm, redness, problems with 
repetitive use, inflammatory arthritis, limping, atrophy, or 
instability.  

The Veteran reported missing one week of work within the last 
year due to knee pain.  The examiner noted he took off his 
shoes and socks by himself.  Flexion was 0 to 125.  Extension 
was 0.  He had crepitus, tenderness and pain on motion.  

In January 2007, the RO proposed to reduce the Veteran to 
10 percent.  As mentioned, the Veteran was given proper 
notice under 38 C.F.R. § 3.105(e).  The same month, a VA 
primary care note showed the Veteran stated he was being 
treated in the private sector and would need surgery on his 
left knee in the future; he walked with a cane.  The 
assessment was knee arthralgia.  

A February 2007 record from Dr. Draper shows the Veteran 
complained of catching in his left knee.  He had good 
alignment and no effusion.  He experienced crepitus, 
tenderness and walked with a limp.  His range of motion was 0 
to 120-130.  The impression was degenerative joint disease 
with X-ray evidence of loose bodies.  A Dr. Murphy note (from 
the same month) showed the left knee had popping and clicking 
but no real giving way.  Loose bodies were noted but were not 
palpable.  The knee was stable.  Compared to the right knee, 
the left was not considered "troubling." 

In April 2007, the RO reduced the Veteran's left knee 
arthritis to 10 percent (effective July 1, 2007).  The Board 
finds that the notice requirements for reduction in 
evaluation of compensation in sections 3.105(e) and (i) were 
satisfied.  The Veteran's 20 percent evaluation was effective 
August 22, 2002 and continued in effect until July 1, 2007.  
Since the evaluation had not been in effect for five years or 
more, compliance with the provisions of 38 C.F.R. § 3.344(a) 
and (b) is not required.  38 C.F.R. § 3.344(c) (2009).  Even 
if consideration of material improvement was required, 
arthritis is not one of the diseases mentioned as subject to 
temporary improvement that cannot be reduced on the basis of 
one evaluation.  38 C.F.R. § 3.344(a) (2009).  The evidence 
shows that the Veteran's left knee degenerative arthritis 
underwent some improvement as shown by the October 2006 VA 
examination; his left knee motion had improved.  

The Board finds the October 2006 examination to be complete 
in showing improvement in the left knee and that the other 
evidence in the file supports the improvement shown.  In 
Tucker v. Derwinski, 2 Vet. App. 201 (1992), the United 
States Court of Appeals Veteran's Claims (Court) found that 
where the claims folder was not reviewed by the examiner and 
where the Veteran's own report was unreliable, a VA 
examination was inadequate and restoration was appropriate.  
Here, the October 2006 examination report showed the 
Veteran's VA medical records were reviewed and that 
improvement was supported by private records from February 
2007.  The evidence shows the Veteran did not qualify for a 
20 percent rating through the limitation of motion diagnostic 
codes (5260 and 5261), the arthritis diagnostic code (5003) 
or any other knee diagnostic code (5256-5259).  A reduction 
in rating to 10 percent was warranted and a restoration to 
20 percent is denied.  38 C.F.R. § 3.344(c).  

An August 2007 Dr. Murphy record showed the Veteran had some 
left knee flare ups due to his overcompensating for his right 
knee (the right knee had just undergone surgery).  He had 
good range of motion and no effusion.  He had some 
tenderness.  In December 2007, Dr. Murphy noted the Veteran 
had some discomfort in his left knee and had a probable 
meniscus tear.  The Veteran complained of catching but had 
stable ligaments and good range of motion.  A magnetic 
resonance imaging report (MRI) from the same month showed the 
Veteran had a nondisplaced tear of the anterior horn of the 
lateral meniscus with a history of left knee weakness.  

In May 2008, the Veteran received a VA examination for his 
left knee.  The claims file was reviewed.  He experienced 
pain, giving way and locking with his left knee.  He had no 
swelling.  He did have tenderness and stiffness.  He also 
reported flare ups and used a cane.  Flexion was 0 to 125 
degrees.  Extension was normal.  He had no additional 
limitation with repetitive use.  He had no dislocation or 
inflammatory arthritis.  His left knee had little impact on 
his job and daily activities.  He walked with a limp and 
could not do squats.  

In August 2008, a VA radiology record states that a small 
amount of joint effusion "may" be present.  However, in a 
record from the same day, there was crepitus but no effusion.  
The Veteran complained that his left knee pain had worsened.  
In October 2008, a VA orthopedic surgery note shows there was 
no left knee effusion.  Flexion was 0 to 110 and extension 
was normal.  Surgery on the left knee was discussed, but the 
Veteran said he would like to avoid surgery since it would 
likely only help mechanical symptoms and not degenerative 
joint disease pain (a mistake in the note identifies the left 
knee as having hardware, but it is clear from the note and 
the Veteran's history that his right knee had prior surgery).  

In January 2009, the Veteran's left knee was again evaluated 
by a VA examiner.  His VA records were reviewed.  The Veteran 
had pain and stiffness but no other joint symptoms.  He used 
a cane and a brace; he had poor propulsion.  Guarding with 
movement was observed.  He had pain on motion.  Limitation of 
motion was 0 to 125 degrees.  Extension was normal.  There 
was no additional limitation with repetitive motion.  There 
was no ankylosis.  Degenerative joint disease was described 
as moderate.  

No time was lost from work due to the left knee.  The Veteran 
did report significant effects on his occupation, in that he 
had problems with lifting and carrying things.  Mostly mild 
effects were reported on his daily activities.  He was 
severely prevented from participating in sports.  

At the February 2010 Board hearing, the Veteran complained of 
instability of the left knee several times.  

The Board finds that an increase for the left knee arthritis 
is not warranted.  No increase is shown under the limitation 
of motion codes.  Although the December 2007 MRI showed a 
meniscal tear, there is a lack of evidence of frequent 
locking or effusion to justify an increased rating under DC 
5258.  The August 2008 VA radiology record that stated a 
small joint effusion may be present is contradicted by a 
record from the same day stating there was no effusion, an 
October 2008 VA orthopedic surgery record showing no effusion 
and all other records from after July 1, 2007 showing no 
effusion.  Locking of the left knee has not been demonstrated 
on objective testing.  

Additionally, there has been no showing of a removal of 
cartilage under DC 5259.  There is no record of any left knee 
surgery.  Although the Veteran reported instability of the 
left knee, at no point was there an objective showing of 
instability to warrant a rating under DC 5257.  The Veteran 
also does not have ankylosis (DC 5256).  The Veteran 
complained of pain and crepitus, but there is a lack of 
deformity, atrophy, excess fatigability, and incoordination 
to warrant an increase under Deluca, 8 Vet. App. at 206.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Although the Board has considered them, no staged ratings are 
appropriate in this case.  Also, while the Veteran has 
reported some work interruptions due to his left knee 
disability, he has not evidenced unusual work disruption to 
take his case outside schedular norms.  The Board does not 
find that this case to be one that "presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321 (b)(1).  As a result, a referral for extraschedular 
consideration is not warranted.  

	B. Withdrawn claim  

With regard to the claim for entitlement to restoration of a 
20 percent evaluation for arthritis of the right knee, at the 
November 2008 decision review officer hearing the Veteran and 
his representative made clear that the Veteran was 
withdrawing the right knee issue on appeal.  (Transcript, p 
4.)  As of November 2008, the Board had not yet promulgated a 
final decision on the Veteran's appeal of that claim.  

The Veteran has clearly expressed his desire to terminate his 
appeal for entitlement to restoration of a 20 percent 
evaluation for arthritis of the right knee.  He has done so 
on the record at a hearing and the Board had not yet 
promulgated a decision on his appeal at the time of his 
request for withdrawal.  The legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b) 
(2009).  Further action by the Board on these matters is not 
appropriate and the Veteran's appeal is dismissed.  
38 U.S.C.A. § 7105(d).  


ORDER

Entitlement to restoration of a 20 percent evaluation for 
degenerative arthritis of the left knee, effective July 1, 
2007, is denied.  

The appeal for entitlement to restoration of a 20 percent 
evaluation for arthritis of the right knee is dismissed.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


